Argued October 15, 1941.
We have carefully read the 275 pages of testimony in this record and are in substantial accord with the findings of fact and conclusions of law of the master, who in his report recommended a decree of divorce a vinculo matrimonii in favor of the libellant, on the ground of indignities to the person such as to render his condition intolerable and life burdensome. Exceptions to the master's report were dismissed and the report was confirmed by the court below and a decree in accordance therewith was duly entered. The respondent appealed.
No good purpose would be served by reciting the details of the evidence justifying the divorce. They show a course of conduct clearly warranting a decree, if the testimony of the libellant and his witnesses is believed. In our opinion their testimony is credible, and we accept it as true when in conflict with the respondent's testimony, which we find to be unreliable in many particulars.
The decree is affirmed at the costs of the respondent. *Page 417